
	
		I
		111th CONGRESS
		1st Session
		H. R. 1697
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Pallone (for
			 himself, Mr. Grijalva, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure the coordination and integration of Indian
		  tribes in the National Homeland Security strategy and to establish an Office of
		  Tribal Government Homeland Security within the Department of Homeland Security,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tribal Government Homeland Security Coordination and
			 Integration Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Office of Tribal Government Homeland
				Security.
					Sec. 5. Report to Congress.
					Sec. 6. Authorization of appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Since the
			 terrorist attacks of September 11, 2001, and the subsequent introduction of
			 weapons grade anthrax into the United States Postal System and Congressional
			 office buildings in Washington, DC, the President and the Congress have worked
			 closely to respond to the need to rebuild and strengthen the Nation's public
			 health, national security, and emergency response systems.
				(2)Based on article
			 I, section 8 of the United States Constitution, treaties, Federal statutes, and
			 court decisions, the United States has a unique historical and legal
			 relationship with American Indian and Alaska Native people, which serves as the
			 basis for the Federal Government's trust responsibility and obligations. There
			 are currently 558 federally recognized Indian tribes in the United States, with
			 some 40 percent of Indian tribes located in the State of Alaska. Indian tribes
			 have principle responsibility for lands and people within their
			 jurisdiction.
				(3)Despite the
			 government-to-government relationship between Indian tribes and the United
			 States, the United States has failed to include and consult with Indian tribes
			 with regard to homeland security prevention, protection, and response
			 activities planning. Moreover, there are no specific provisions for the Bureau
			 of Indian Affairs or the Indian Health Service to participate in homeland
			 security programs and funding.
				(4)Throughout many
			 areas of the United States, facilities operated, and services, activities and
			 government functions carried out, by Indian tribes, the Bureau of Indian
			 Affairs and the Indian Health Service are the only sources available to provide
			 emergency health services, disaster response, and law enforcement to the tribal
			 and non-tribal community, thus serving the role as first
			 responders in the event of a terrorist attack.
				(5)To provide for the
			 public health and safety on tribal lands and in the surrounding communities, it
			 is imperative to establish tribal participation in homeland security
			 initiatives. Indian tribes must be included in the national strategy for
			 homeland security and receive an appropriate share of related funding.
				(6)The treatment of
			 Indian tribes as State governments, as appropriate, for developing funding
			 methodologies, planning, consultation, coordination, and for eligibility for
			 grant monies will ensure Indian tribes are adequately prepared to respond to
			 homeland security threats.
				(7)Indian tribes
			 shall be treated as State, as appropriate, for purposes of planning,
			 consultation, coordination, eligibility for grant monies and other purposes to
			 improve the United States capacity to prepare, prevent and respond to terrorist
			 activities.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To establish
			 within the Department of Homeland Security an office known as the Office of
			 Tribal Government Homeland Security.
				(2)To authorize the
			 Secretary of Homeland Security to appoint, in consultation with Indian tribes,
			 a Director of Tribal Government Homeland Security.
				(3)To provide for
			 more effective management of, and accountability for the proper discharge of,
			 the Secretary’s trust responsibility to Indian tribes and individual American
			 Indians and Alaska Natives by establishing in the Department of Homeland
			 Security an Office of Tribal Government Homeland Security.
				(4)To integrate and
			 coordinate the efforts of the Department of Homeland Security and Indian tribes
			 to prepare for, prevent, protect against, respond to, and recover from
			 terrorist attacks.
				(5)To provide
			 strategic integration of the Homeland Security activities of Indian tribes that
			 will complement the operational consolidation of the various directorates
			 within the Department.
				(6)To supplement the capacity of the Indian
			 Health Service and the Bureau of Indian Affairs to respond to the homeland
			 security needs of American Indians and Alaska Natives, without jeopardizing the
			 nonsecurity missions of the Indian Health Service and the Bureau of Indian
			 Affairs.
				(7)To serve as an
			 information clearinghouse and to enhance the integration and coordination of
			 Indian tribes and in the activities of the Department of Homeland
			 Security.
				(8)To
			 establish an organizational framework within the Department of Homeland
			 Security through which the Federal Government, Indian tribes, and State and
			 local governments can work effectively and collaboratively on public health and
			 safety, terrorism detection, prevention, response, and protection of critical
			 infrastructure.
				3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Office of Tribal
			 Government Homeland Security.
			(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
			(3)OfficeThe
			 term Office means the Office of Tribal Government Homeland
			 Security established in section 4.
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			4.Office of Tribal
			 Government Homeland Security
			(a)In
			 General
				(1)EstablishmentThere
			 is hereby established within the Department of Homeland Security an office to
			 be known as the Office of Tribal Government Homeland
			 Security.
				(2)DirectorThe
			 Office shall be headed by a Director, appointed by the Secretary in
			 consultation with Indian tribes, whose title shall be the Director of Tribal
			 Government Homeland Security. The Director shall be equal in pay and authority
			 of an Assistant Secretary.
				(b)Duties of
			 Secretary; Director
				(1)Duties of the
			 secretaryThe Secretary shall—
					(A)ensure the
			 coordination of Federal programs that provide assistance (including financial
			 and technical assistance) to eligible Indian tribes and provide those
			 governments with treatment as State governments, as appropriate, for planning,
			 consultation, and coordination and for eligibility for Federal grant monies and
			 funds to improve capacity and help prepare, prevent, and respond to terrorist
			 activities, and for other related purposes in and near tribal
			 communities;
					(B)ensure Indian
			 tribes are included in the coordination activities of the Homeland Security
			 Department’s Border and Transportation functions in the same manner as State
			 and local law enforcement entities;
					(C)ensure Indian
			 tribes with jurisdiction over lands adjacent to the Canadian and Mexican
			 borders are adequately prepared to help protect United States borders,
			 territorial waters, waterways, and other transportation systems;
					(D)ensure the broad
			 spectrum of infrastructure throughout Indian Country, including nuclear and
			 electrical power plants, water and sanitation facilities, agricultural, food
			 processing, oil, timber, and other natural resources is adequately protected
			 against terrorist threats;
					(E)ensure that Indian
			 tribes are properly equipped to prepare for, prevent, and respond to terrorist
			 activities in the same manner as State and local governments;
					(F)provide Indian
			 tribes the necessary equipment for detection, protection, and decontamination
			 in emergencies involving weapons of mass destruction;
					(G)provide Indian
			 tribes with emergency preparedness training and exercise programs and further
			 assistance for any emergency, including natural disasters or disease;
					(H)include Indian
			 tribes in all facets of research, development, resource assessment, and risk
			 analysis in the same manner as State and local governments; and
					(I)include Indian
			 tribes, as appropriate, in the coordination of the Homeland Security
			 Department’s Immigration and Nationality functions in the same manner as State
			 and local law enforcement entities.
					(2)Duties of the
			 directorThe Director shall—
					(A)coordinate homeland security activities
			 among Indian tribes and related Federal agencies, including integration and
			 coordination of the efforts of the Department of Homeland Security and Indian
			 tribes to prepare for, prevent, protect against, respond to, and recover from
			 terrorist attacks;
					(B)provide strategic
			 integration to complement the operational consolidation of the various
			 directorates within the Department of Homeland Security, with respect to Indian
			 tribes;
					(C)ensure that Indian
			 tribes are included in the gathering and analysis of terrorist threats and
			 other information in the same manner as Federal, State, and local law
			 enforcement entities;
					(D)serve as the
			 Secretary’s key point of contact for Indian tribes in need of assistance and
			 information homeland security grants for purposes of planning, consultation,
			 coordination, eligibility for grant monies and other purposes to improve the
			 United States capacity to prepare, prevent and respond to terrorist activities
			 and to work with Indian tribes and executive agencies in promoting homeland
			 security;
					(E)serve as the
			 coordinating center intended to facilitate communication between and
			 integration with Indian tribes and other Federal departments that have homeland
			 security responsibilities, including but not limited to health surveillance,
			 emergency preparation and response, border security, critical infrastructure
			 protection, technology, and communication;
					(F)establish a
			 network through which the Federal Government, Indian tribes, and State and
			 local governments work collaboratively on public health and safety, terrorism
			 detection, prevention, response, and protection of critical infrastructure
			 targets; and
					(G)establish a
			 mechanism for the distribution of warnings and information to tribal
			 communities.
					(c)Treatment of
			 Indian Tribes as States
				(1)In
			 generalThe Secretary shall—
					(A)treat Indian tribes
			 as States, as appropriate, for the purpose of homeland security consultation,
			 planning, coordination, bioterrorism preparedness, prevention, and response,
			 emergency preparedness and response, border and transportation security, and
			 for other purposes related to protecting the homeland;
					(B)include Indian
			 tribes in funding methodologies for purposes of allocating any financial
			 resources; and
					(C)support and
			 facilitate the capacity necessary for the Indian Health Service and Bureau of
			 Indian Affairs to respond to the homeland security needs of American Indians
			 and Alaska Natives, without jeopardizing their non-security missions.
					(2)Discretionary
			 authorityThe Secretary may delegate to such Indian tribes
			 primary responsibility for homeland security activities within its respective
			 jurisdiction.
				(d)Information
			 SharingThe Secretary shall provide assistance to enhance
			 information technology capabilities of Indian tribes and ensure—
				(1)the active
			 participation of Indian tribes in the coordination with Federal, State, and
			 local governments and the private sector as related to homeland security
			 activities; and
				(2)provide Indian
			 tribes access to the same type of information being exchanged between Federal,
			 State, and local authorities for the purpose of providing government personnel,
			 agencies, and authorities, with appropriate intelligence information, including
			 warnings, regarding threats posed by terrorism in a timely and secure
			 manner.
				(e)Federal
			 Grants
				(1)General
			 eligibilityIndian tribes shall be eligible to apply for,
			 receive, direct, and supervise any homeland security-related Federal grant
			 programs.
				(2)Authority to
			 award grantsThe Secretary may award grants to Indian tribes for
			 the following purposes:
					(A)Planning,
			 consultation, and coordination to improve infrastructure, to prevent terrorist
			 activities.
					(B)Training and
			 education of employees responsible for public health, safety and emergency
			 response activities.
					(C)Addressing
			 communication gaps and infrastructure needs related to homeland
			 security.
					(D)Increasing the
			 capacity of Indian tribes to help prepare, prevent, and respond to terrorist
			 activities and other public health and safety emergencies.
					(E)Development of a
			 comprehensive plan to help prepare, prevent, and respond to terrorist
			 activities and other public health and safety emergencies.
					(F)Implementation of
			 plans to help prepare, prevent, and respond to terrorist activities and other
			 public health and safety emergencies.
					(G)The preparation of
			 reports assessing the emergency preparedness of Indian tribes, including an
			 assessment of Indian tribes' coordination with the Department.
					(H)Such other
			 purposes related to the purposes of this Act the Secretary considers
			 appropriate.
					(f)Technical
			 AssistanceThe Secretary shall—
				(1)directly or by
			 contract, provide Indian tribes with technical assistance in developing,
			 implementing and managing emergency response plans.
				(2)Ensure that legal,
			 financial, and other expertise of the Department of Homeland Security is made
			 fully available in an advisory capacity to Indian tribes to assist in the
			 development, implementation, and management of emergency response plans.
				(3)Provide Department
			 of Homeland Security programs designed to provide legal, accounting, financial,
			 or technical assistance to eligible Indian tribes.
				(4)Facilitate
			 cooperation with the heads of appropriate Federal agencies working on homeland
			 security initiatives.
				(5)Any other activity
			 that the Secretary, in consultation with the Director, considers appropriate to
			 carry out this section.
				(g)AssessmentNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall submit an assessment report detailing the baseline readiness of Indian
			 tribes to the Committee on Indian Affairs of the Senate and the Committee on
			 Natural Resources of the House of Representatives. In addition to an assessment
			 of baseline readiness, the report shall contain any legislative recommendations
			 necessary to improve coordination and integration of Indian tribes in the
			 National Homeland Security Strategy.
			(h)ReportingThe
			 Secretary shall determine the effectiveness of the Office through the
			 preparation of reports assessing the emergency preparedness of Indian tribes,
			 including an assessment of Indian tribes’ coordination with the Department of
			 Homeland Security.
			(i)ProhibitionThe
			 Secretary may not provide assistance under this section for any activity
			 related to the operation of a gaming activity on Indian lands pursuant to the
			 Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
			5.Report to
			 Congress
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary, in consultation with the
			 Director, shall prepare and submit to the Committee on Indian Affairs of the
			 Senate and the Committee on Natural Resources of the House of Representatives a
			 report on the operation of the Office.
			(b)Contents of
			 ReportEach report prepared under subsection (a) shall
			 include—
				(1)for
			 the period covered by the report, a summary of the activities conducted by the
			 Secretary, in carrying out subsections (b) through (h) of section 4; and
				(2)any
			 recommendations for legislation that the Secretary, in consultation with the
			 Director, determines to be necessary to carry out such sections.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums are necessary to carry out this Act, to
			 remain available until expended.
		
